Exhibit 10.2

FIRST AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 8, 2009

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is by and among FRESH DEL MONTE PRODUCE INC., a Cayman Island
company (“Fresh Produce”), DEL MONTE FRESH PRODUCE N.A., INC., a Florida
corporation (“Fresh N.A.”), DEL MONTE FRESH PRODUCE INTERNATIONAL, INC., a
Liberian corporation (“Fresh International”), FRESH DEL MONTE SHIP HOLDINGS
LTD., a Cayman Island company (“Ship Holdings”), DEL MONTE B.V. (f/k/a Del Monte
Fresh Produce B.V.), a Netherlands corporation (“DMBV”), DEL MONTE (UK) LIMITED,
an English limited company (“Fresh U.K.”), DEL MONTE FOODS INTERNATIONAL
LIMITED, an English limited company (“Foods International”), DEL MONTE
INTERNATIONAL, INC., a Panama corporation (“Del Monte International”), DEL MONTE
EUROPE LIMITED, an English limited company (“Del Monte Europe”), DEL MONTE FUND
B.V., a Netherlands Antilles company (“Fund BV”), and NETWORK SHIPPING LTD., a
Bermuda company (“Network”; Fresh Produce, Fresh N.A., Fresh International, Ship
Holdings, DMBV, Fresh U.K., Foods International, Del Monte International, Del
Monte Europe, Fund BV and Network are referred to herein collectively as the
“Borrowers” and each individually as a “Borrower”); the entities identified as
“Guarantors” on the signature pages hereof (each a “Guarantor” and collectively,
the “Guarantors”); the banks and other lending institutions listed on the
signature pages hereof as Lenders (the “Lenders”); and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH
(“Rabobank”), as administrative agent for the Lenders (the “Administrative
Agent”).

PRELIMINARY STATEMENTS:

WHEREAS:

(1) The Borrowers, the Administrative Agent, the Guarantors and the Lenders are
parties to that certain Second Amended and Restated Credit Agreement dated as of
July 17, 2009 (the “Credit Agreement”).

(2) The Borrowers have requested that certain terms and conditions of the Credit
Agreement be amended and the Administrative Agent and the Lenders have agreed to
the requested amendments, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree that all capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Credit Agreement, and further agree
as follows:



--------------------------------------------------------------------------------

Section 1. Amendments.

1.1 Amendments to Section 1.1 of the Credit Agreement. Section 1.1 of the Credit
Agreement, Certain Defined Terms, is hereby amended and modified by adding
thereto the definition of “Alternative Currency” set forth below, and by
deleting the definitions of “Computation Date” and “Equivalent Amount” in their
entirety and inserting the respective definitions below in lieu thereof:

““Alternative Currency” means Pounds, Euros or such other lawful currency that
is freely transferable and freely convertible into U.S. dollars and that is
acceptable to the Administrative Agent and the Issuing Bank.

“Computation Date” means the date on which the Equivalent Amount in U.S. dollars
of any Letters of Credit denominated in an Alternative Currency is determined.

“Equivalent Amount” means (a) whenever this Agreement requires or permits a
determination on any date of the equivalent in U.S. dollars of an amount
expressed in any Alternative Currency, the equivalent amount in U.S. dollars of
such amount expressed in such Alternative Currency, as determined by the
Administrative Agent on such date on the basis of the Spot Rate for the purchase
of U.S. dollars with such Alternative Currency, on the relevant Computation Date
provided for hereunder; or (b) whenever this Agreement required or permits a
determination on any date of the equivalent amount in an Alternative Currency of
such amount expressed in U.S. dollars, the equivalent amount in such Alternative
Currency of such amount expressed in U.S. dollars, as determined by the
Administrative Agent on such date on the basis of the Spot Rate for the purchase
of such Alternative Currency, with U.S. dollars on the relevant Computation Date
provided for hereunder.”

1.2 Amendments to Section 2.1 of the Credit Agreement. Section 2.1 of the Credit
Agreement, Extensions of Credit, is hereby amended and modified by deleting
subsection (c) thereof in its entirety and inserting the following in lieu
thereof:

“(c) Letters of Credit. The Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each, a “Letter of Credit”)
denominated in U.S. dollars or an Alternative Currency for the account of any
Borrower from time to time on any Business Day from and after the date of the
initial Advance until the Termination Date in an aggregate amount not to exceed
at any time outstanding the Letter of Credit Sublimit in effect at such time;
provided that, (i) after giving effect to the issuance of such Letter of Credit,
the Total Current Exposure shall not exceed the Total Commitment, (ii) the
aggregate amount of Letters of Credit denominated in an Alternative Currency
shall not exceed the Equivalent Amount of U.S.$25,000,000 at any time, and
(iii) if any Lender is an Impacted Lender, the Issuing Bank shall have no
obligation to issue a Letter of Credit unless such Impacted Lender or Borrowers
have entered into arrangements satisfactory to the Administrative Agent and the
Issuing Bank to eliminate any funding risk with respect to such Impacted Lender.
Each Letter of Credit shall have an expiry date which is 18 months or less
immediately following the date of the issuance of such Letter of Credit, but in
no

 

2



--------------------------------------------------------------------------------

event shall any Letter of Credit have an expiry date that occurs on a date later
than the Termination Date; provided, however, a Borrower may request issuance or
renewal of a Letter of Credit with an expiry date after the Termination Date if,
at the time of such issuance or renewal, such Borrower deposits into the L/C
Cash Collateral Account an amount in immediately available funds equal to the
face amount of such Letter of Credit (including the Equivalent Amount in U.S.
dollars for any Letter of Credit issued in an Alternative Currency). The
reimbursement obligation under the Letter of Credit shall be payable in U.S.
dollars (including the Equivalent Amount in U.S. dollars for any Letter of
Credit issued in an Alternative Currency) in accordance with Section 2.3(b). All
amounts paid by the Issuing Bank under a Letter of Credit shall, immediately
upon the making of such payment and without the necessity of further act or
evidence, constitute Revolving Advances pursuant to Section 2.3(b) to the
requesting Borrower by the Issuing Bank hereunder for all purposes of this
Agreement (including, without limitation, the provisions of Section 2.4 and
Section 2.6), which shall be deemed made by the Issuing Bank, and the Issuing
Bank shall be entitled to all of the benefits of this Agreement and the other
Loan Documents with respect to such Revolving Advances. Each Letter of Credit
issued on behalf of any Borrower may be cancelled before its expiration date
without penalty if the beneficiary of the Letter of Credit delivers the original
Letter of Credit to the Issuing Bank. Each Letter of Credit issued under the
Existing Credit Agreement and outstanding as of the Agreement Date is listed on
Schedule 2.1(c) hereto, and such existing Letters of Credit shall automatically
be deemed to have been issued and outstanding under this Agreement as of the
Agreement Date.”

1.3 Amendments to Section 2.3 of the Credit Agreement. Section 2.3 of the Credit
Agreement, Issuance of and Drawings and Reimbursement Under Letters of Credit,
is hereby amended and modified by deleting clause (i) of subsection (a) (Request
for Issuance) thereof in its entirety and inserting the following in lieu
thereof:

“(i) Each Letter of Credit shall be issued upon notice, given not later than
11:00 A.M. (New York City time) on the second Business Day prior to the date of
the proposed issuance of such Letter of Credit, by the requesting Borrower to
the Administrative Agent. The Administrative Agent shall give to the Issuing
Bank prompt notice thereof by telex, telecopier or electronic mail of such
Borrower’s request for the issuance of a Letter of Credit. Each such notice of
issuance of a Letter of Credit (a “Notice of Issuance”) shall be by telex,
telecopier or electronic mail, specifying therein the requested (A) type of
Letter of Credit, (B) date of such issuance (which shall be a Business Day),
(C) stated principal amount of such Letter of Credit, (D) expiration of such
Letter of Credit, (E) currency in which such Letter of Credit shall be
denominated, which shall be U.S. dollars or an Alternative Currency, (F) name
and address of the beneficiary of such Letter of Credit, and (G) form of any
such Letter of Credit.”

1.4 Amendments to Section 2.3 of the Credit Agreement. Section 2.3 of the Credit
Agreement, Issuance of and Drawings and Reimbursement Under Letters of Credit,
is hereby further amended and modified by deleting the first sentence of
subsection (b) (Drawing and Reimbursement) thereof in its entirety and inserting
the following in lieu thereof:

“The payment by the Issuing Bank of a draft drawn under any Letter of Credit
shall constitute for all purposes of this Agreement the making of a Revolving
Advance by the Issuing Bank bearing interest at the Base Rate in the amount of
such draft and, in connection with any Letter of Credit denominated in an
Alternative Currency, such Revolving Advance shall be made in the Equivalent
Amount in U.S. dollars as of the date of such draft payment by the Issuing
Bank.”

 

3



--------------------------------------------------------------------------------

1.5 Amendments to Section 2.5 of the Credit Agreement. Section 2.5 of the Credit
Agreement, Reduction of Commitments; Voluntary and Mandatory Prepayment, is
hereby amended and modified by deleting clause (iii) of subsection
(c) (Mandatory Prepayments) thereof in its entirety and inserting the following
in lieu thereof:

“(iii) Fresh Produce shall, if applicable, on the first Business Day of each
month, either (x) make payment to the Administrative Agent for deposit in the
L/C Cash Collateral Account, or (y) issue to the Administrative Agent a Letter
of Credit denominated in U.S. dollars, in form and substance reasonably
acceptable to the Administrative Agent, in an amount in either case sufficient
to cause the aggregate amount on deposit in the L/C Cash Collateral Account
(excluding any amounts deposited pursuant to Section 7.3) or the face amount of
such Letter of Credit delivered pursuant to clause (y), as applicable, to equal
the amount by which the Equivalent Amount in U.S. dollars of all Letters of
Credit denominated in an Alternative Currency exceeds U.S. $25,000,000 on the
applicable Computation Date.”

Section 2. Representations and Warranties. Each Borrower and Guarantor
represents and warrants as follows:

(a) The execution, delivery and performance by such Loan Party of this Amendment
and the other transactions contemplated hereby, are within such Loan Party’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene such Loan Party’s charter or bylaws; (ii) violate any
law (including, without limitation, the Securities Exchange Act of 1934, the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970 and any similar statute), rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award; (iii) conflict with or result in the breach of, or constitute a default
under, any contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument binding on or affecting any Loan Party, any of its
Subsidiaries or any of their properties; or (iv) except for the Liens created
under the Security Documents, result in or require the creation or imposition of
any Lien upon or with respect to any of the properties of any Loan Party or any
of its Subsidiaries.

(b) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or any other third party is
required for the due execution, delivery, recordation, filing or performance by
any Loan Party of this Amendment and each other Loan Document contemplated
hereby to which it is or is to be a party, or for the consummation of the
transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

(c) This Amendment and each other document required to be delivered by a Loan
Party hereunder have been duly executed and delivered by each Loan Party
thereto, and constitute the legal, valid and binding obligation of each Loan
Party thereto, enforceable against such Loan Party in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally.

(d) The representations and warranties contained in Article 4 of the Credit
Agreement, and in each of the Loan Documents, are correct in all material
respects on and as of the date hereof as though made on and as of such date,
other than any such representations and warranties that, by their terms,
expressly refer to an earlier date.

(e) No event has occurred and is continuing that constitutes an Event of Default
or would constitute an Event of Default but for the requirement that notice be
given or time elapse or both.

Section 3. Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall be effective as of the date first set forth above upon receipt
of the following by the Administrative Agent, in form and substance satisfactory
to the Administrative Agent:

(i) this Amendment duly executed by the Borrowers, the Guarantors, the
Administrative Agent, the Issuing Bank and the Required Lenders; and

(ii) The Administrative Agent shall have received such other documents,
instruments, and information executed and/or delivered by the Borrowers as the
Administrative Agent may reasonably request.

Section 4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness of this Amendment as set forth in Section 3 hereof,
on and after the date hereof, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Credit Agreement as amended hereby, and each reference
in the Notes and the other Loan Documents to the Credit Agreement shall mean and
be a reference to the Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement shall remain in
full force and effect and are hereby ratified and confirmed in all respects.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders under the Credit Agreement or any other Loan Document, nor
constitute a waiver of any provision of the Credit Agreement or any other Loan
Document.

Section 5. Costs, Expenses and Taxes. The Borrowers agree, jointly and
severally, to pay on demand all costs and expenses of the Administrative Agent
in connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto). In addition, the Borrowers
agree, jointly and severally, to pay any and all stamp and

 

5



--------------------------------------------------------------------------------

other taxes payable or determined to be payable in connection with the execution
and delivery of this Amendment and the other instruments and documents to be
delivered hereunder, and agree to save the Administrative Agent and the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes.

Section 6. Affirmation of Guaranty. By executing this Amendment, each Guarantor
hereby acknowledges, consents and agrees that all of its obligations and
liability under its Guaranty Agreement remain in full force and effect in
relation to the Credit Agreement, as amended and modified by this Amendment, and
that the execution and delivery of this Amendment and any and all documents
executed in connection therewith shall not alter, amend, reduce or modify its
obligations and liability under its Guaranty Agreement.

Section 7. Affirmation of Security Documents. By executing this Amendment, each
Loan Party hereby reaffirms and confirms each Security Document to which it is a
party, and its payment and performance obligations, contingent or otherwise,
thereunder and hereby acknowledges that the rights granted thereby in favor of
the Administrative Agent (for its benefit and the benefit of the Lenders) are in
full force and effect. With respect to any Security Documents which are governed
by English law, the reaffirmation, confirmation and acknowledgement in this
Section shall be governed by English law, and shall be construed, interpreted,
performed and enforced in accordance therewith.

Section 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument. Delivery of a signature page hereto by facsimile
transmission or by other electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York (except as otherwise set
forth in Section 7).

Section 10. Final Agreement. This Amendment represents the final agreement
between the Borrowers, the Administrative Agent and the Lenders as to the
subject matter hereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. This Amendment shall constitute a
Loan Document for all purposes.

[remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duty authorized, as of the date first
above written.

 

BORROWERS:   FRESH DEL MONTE PRODUCE INC.   By:  

 

    Name:     Title:   DEL MONTE FRESH PRODUCE N.A., INC.   By:  

 

    Name:     Title:   DEL MONTE FRESH PRODUCE INTERNATIONAL, INC.   By:  

 

    Name:     Title:   FRESH DEL MONTE SHIP HOLDINGS LTD.   By:  

 

    Name:     Title:

 

S-7



--------------------------------------------------------------------------------

  DEL MONTE B.V.   By:  

 

    Name:     Title:   DEL MONTE (UK) LIMITED   By:  

 

    Name:     Title:   DEL MONTE FOODS INTERNATIONAL LIMITED   By:  

 

    Name:     Title:   DEL MONTE INTERNATIONAL, INC.   By:  

 

    Name:     Title:   DEL MONTE EUROPE LIMITED   By:  

 

    Name:     Title:

 

S-8



--------------------------------------------------------------------------------

  DEL MONTE FUND B.V.   By:  

 

    Name:     Title:   NETWORK SHIPPING LTD.   By:  

 

    Name:     Title:

 

S-9



--------------------------------------------------------------------------------

GUARANTORS:     DEL MONTE FRESH PRODUCE COMPANY     By:  

 

      Name:       Title:     DEL MONTE FRESH PRODUCE (SOUTHWEST), INC.     By:  

 

      Name:       Title:     FRESH DEL MONTE PRODUCE (CANADA), INC.     By:  

 

      Name:       Title:     DEL MONTE FRESH PRODUCE (WEST COAST), INC.     By:
 

 

      Name:       Title:     DEL MONTE FRESH PRODUCE (TEXAS), INC.     By:  

 

      Name:       Title:

 

S-10



--------------------------------------------------------------------------------

    FDM HOLDINGS LIMITED     By:  

 

      Name:       Title:     DEL MONTE B.V.I. LIMITED     By:  

 

      Name:       Title:    

CORPORACION DE DESARROLLO AGRICOLA DEL MONTE S.A.

    By:  

 

      Name:       Title:    

COMPAÑIA DE DESARROLLO BANANERO DE GUATEMALA, S.A.

    By:  

 

      Name:       Title:     DEL MONTE FRESH PRODUCE (ASIA-PACIFIC) LIMITED    
By:  

 

      Name:       Title:

 

S-11



--------------------------------------------------------------------------------

    FRESH DEL MONTE PRODUCE N.V.     By:  

 

      Name:       Title:     WAFER LIMITED     By:  

 

      Name:       Title:     FRESH DEL MONTE JAPAN COMPANY LTD.     By:  

 

      Name:       Title:     DEL MONTE FRESH PRODUCE (CHILE) S.A.     By:  

 

      Name:       Title:    

DEL MONTE FRESH PRODUCE INVESTMENT (CHILE) CORP.

    By:  

 

      Name:       Title:

 

S-12



--------------------------------------------------------------------------------

CLAVERTON LIMITED By:  

 

  Name:   Title:

 

S-13



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Administrative Agent and a Lender

  By:  

 

    Name:     Title:   By:  

 

    Name:     Title:  

AGFIRST FARM CREDIT BANK, as a Lender

  By:  

 

    Name:     Title:  

SUNTRUST BANK, as a Lender

  By:  

 

    Name:     Title:  

FARM CREDIT SERVICES OF MID-AMERICA, PCA, as a Lender

  By:  

 

    Name:     Title:

 

S-14



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

 

  Name:   Title: U.S. AGBANK, FCB, as a Lender By:  

 

  Name:   Title: U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as a Lender By:  

 

  Name:   Title: COBANK, ACB, as a Lender By:  

 

  Name:   Title:

 

S-15



--------------------------------------------------------------------------------

FARM CREDIT BANK OF TEXAS, as a Lender By:  

 

  Name:   Title: FARM CREDIT WEST, PCA, as a Lender By:  

 

  Name:   Title: GREENSTONE FARM CREDIT SERVICES ACA/FCLA, as a Lender By:  

 

  Name:   Title: 1ST FARM CREDIT SERVICES, PCA, as a Lender By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as a Lender By:  

 

  Name:   Title:

 

S-16



--------------------------------------------------------------------------------

AMERICAN AGCREDIT, PCA, as a Lender

By:  

 

  Name:   Title:

FARM CREDIT SERVICES OF AMERICA, PCA, as a Lender

By:  

 

  Name:   Title:

REGIONS BANK, as a Lender

By:  

 

  Name:   Title:

FARM CREDIT SERVICES OF THE MOUNTAIN PLAINS, PCA, as a Lender

By:  

 

  Name:   Title:

UNITED FCS, PCA d/b/a FCS COMMERCIAL FINANCE GROUP, as a Lender

By:  

 

  Name:   Title:

 

S-17



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC, as a Lender

By:  

 

  Name:   Title:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:  

 

  Name:   Title:

BANK OF MONTREAL, as a Lender

By:  

 

  Name:   Title:

 

S-18